Exhibit 10.32 STOCK OPTION AGREEMENTMATERIAL TECHNOLOGIES, INC.,a Delaware corporation (the “Company”) THIS STOCK OPTION AGREEMENT (this “Option”) is intended to certify that, pursuant to that certain Consulting Agreement with the Company of even date herewith, Kelly Shuster, an individual, or his assigns (collectively, the “Holder”) is entitled, subject to the terms and conditions set forth herein, to purchase, 24,000 shares of Class B common stock of the Company (the “Option Shares”) from Robert M.
